Undercofler, Presiding Justice.
Evelyn Patterson appeals from an award changing custody of two children from the mother to the father, contending the evidence was insufficient to warrant a modification of the former final custody award.
Submitted August 13, 1978
Decided December 5, 1978.
James M. Barnes, for appellant.
Crawford McDonald, for appellee.
We do not agree. There was reasonable evidence before the court which would authorize a change in custody. Robinson v. Ashmore, 232 Ga. 498, 500 (207 SE2d 484) (1974); Alexander v. Alexander, 235 Ga. 540 (221 SE2d 13) (1975).

Judgment affirmed.


All the Justices concur.